DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James P. Purrington, Jr. on 6/1/21.
The application has been amended as follows:

1. (Currently amended) A system for calibrating a camera mounted to a vehicle, the system comprising: 
the camera configured so as to have a field of view of at least a portion of a cabin of the vehicle, the camera configured to capture one or more images of the field of view of at least the portion of the cabin of the vehicle; 
a selective wavelength interactive material located within the cabin of the vehicle and within the field of view, the selective wavelength interactive material shaped as a pattern having pattern elements dimensionally located from one another in a known arrangement; 
a processor in communication with the camera, the processor being configured to receive the one or more images, the one or more images showing reflective or absorbing portions of the pattern having pattern elements; and 
wherein the processor is configured to perform a comparison of a captured arrangement of the pattern having pattern elements from the one or more images to the known arrangement and calibrate the camera based on the comparison of the captured arrangement to the known arrangement; 
wherein the selective wavelength interactive material is located on a fixed surface within the cabin of the vehicle; 
wherein the pattern elements of the pattern are separated from one another by a known distance; and 
wherein calibrating the camera includes determining a position of the camera in relation to the fixed surface within the cabin of the vehicle based on a difference between the known distance and a distance between the pattern elements of the pattern of the selective wavelength interactive material from the one or more images captured by the camera.


Prosecution History
Claims 1-25 of application 15/999,128 filed 8/7/18 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 10/15/20. Claims 1, 3, 5-13, 15, 18, and 20-25 were amended. Claims 2, 4, 16-17, and 19-20 were canceled. Claims 26-31 were newly added. Claims 1, 3, 5-15, 18, and 21-31 were examined. Examiner filed a final rejection.
Applicant filed proposed after-final amendments on 5/12/21 wherein claims 1, 11, and 27-28 were amended. Claims 1, 3, 5-15, 18, and 21-31 are presently pending and presented for examination.

Reasons for Allowance
Claims 1, 3, 5-15, 18, and 21-31 are allowed over the prior art of record. 
Regarding claim 1, the closest prior art of record is Cech et al. (US 20180326944 A1), hereinafter referred to as Cech. The following is a statement of reasons for allowance:
Regarding claim 1, Cech discloses A system for calibrating a camera mounted to a vehicle (Cech discloses that machine vision methods can be optimized to detect, classify and track patterns of reflective materials located in a vehicle cabin [See at least Cech, 0048]), the system comprising: 
the camera configured so as to have a field of view of at least a portion of a cabin of the vehicle, the camera configured to capture one or more images of the field of view of at least the portion of the cabin of the vehicle (See at least Fig. 1 in Cech: Cech discloses that cameras/image sensors (12) are installed on the ceiling (15) of a vehicle and atop the driver's control panel (17), and that these cameras are coupled to a vehicle control system [See at least Cech, 0049]); 
a selective wavelength interactive material located within the cabin of the vehicle and within the field of view (Cech discloses that seatbelts in the vehicle may be made of an interchanging pattern of high and low reflectivity materials at selected sensor wavelength(s) in order to be detected by image detection in the automated computer vision system [See at least Cech, 0048]), the selective wavelength interactive material is shaped as a pattern having pattern elements, the pattern elements are dimensionally located from one another in a known arrangement (Cech discloses that seatbelts in the vehicle may be made of an interchanging pattern of high and low reflectivity materials at selected sensor wavelength(s) [See at least Cech, 0048]); 
a processor in communication with the camera, the processor being configured to receive the one or more images, the one or more images showing reflective or absorbing portions of the pattern having pattern elements (Cech discloses that the vehicle includes the associated circuitry to connect the cameras (12), light sources (16), and associated arrays/sensors (hereinafter "image sensors" (14)) to a vehicle control system operating via a computer bank (11) [See at least Cech, 0049]); and 
wherein the processor is configured to perform a comparison of a captured arrangement of the pattern having pattern elements from the one or more images to the known arrangement (Cech discloses that patterns can be selected to provide improved ability to detect and track information about the seat belt by either visual inspection or by image detection in an automated computer vision system. Machine vision methods can be optimized to detect, classify and track these patterns [See at least Cech, 0048]) and calibrate the camera based on the comparison of the captured arrangement to the known arrangement (Cech discloses that machine vision methods can be optimized to detect, classify and track these patterns [See at least Cech, 0048]);
wherein the selective wavelength interactive material is located on a fixed surface within the cabin of the vehicle (See at least Fig. 2 in Cech: Cech discloses that the webbing payout section of the seatbelt may have a pattern (52) of the reflective material on it [See at least Cech, 0050]);
wherein the pattern elements of the pattern are separated from one another by a known distance (See at least Fig. 3 in Cech: Cech discloses that pattern elements of patterns are separated from each other by regular and identifiable distances [See at least Cech, 0052]); and
wherein calibrating the camera includes determining a position of the camera in relation to the fixed surface within the cabin of the vehicle (See at least Figs. 8A-8E in Cech: Cech discloses that calibrating the system may be set up to utilize more sophisticated machine vision techniques, initially by calculating simple reference positions from the camera (12) to the fixed reference apertures (payout apertures having pre-determined pattern appliques) (70A, 70B, 70C) [See at least Cech, 0058]).
However, none of the prior art of record, taken either alone or in combination, teaches a camera-based calibration system configured to determine a position of the camera in relation to the fixed surface within the cabin of the vehicle based on a difference between the known distance and a distance between the pattern elements of the pattern of the selective wavelength interactive material from the one or more images captured by the camera.
While Cech teaches calibrating an in-vehicle camera by providing the camera system with distances to fixed objects (See at least Figs. 8A-8E in Cech, esp. seatbelt payout apertures 70A-70C, and [Cech, 0058]) in the vehicle wherein the fixed objects are coated with a reflective surface recognizable by the camera (See at least [Cech, 0058]), Cech does not teach using the camera and the known distance between the pattern elements of the reflective surface coating the fixed objects to determine the distance to these fixed objects. The claimed computation is therefore distinct from the method of Cech, which simply provides the positions of some reflective object to the camera system.
For at least the above stated reasons, claim 1 is allowable over the prior art of record.

Regarding claims 3 and 5-10, these claims are allowable at least by virtue of their dependence from claim 1.

Regarding claim 11, The closest prior art of record is Cech et al. (US 20180326944 A1) in view of Meier et al. (US 9881349 B1) in further view of Yamaguchi et al. (US 20130002860 A1), hereinafter referred to as Cech, Meier and Yamaguchi, respectively. The following is a statement of reasons for allowance: 
Cech discloses A system determining when an occupant seated in a seat is wearing a safety belt associated with the seat (See at least Fig. 5 in Cech: Cech discloses a computerized method to calculate numerous angles useful in identifying proper seat belt use or improper seat belt use [See at least Cech, 0055]), the system comprising: 
a camera mounted and configured to have a field of view (See at least Fig. 1 in Cech: Cech discloses that cameras/image sensors (12) are installed on the ceiling (15) of a vehicle and atop the driver's control panel (17), and that these cameras are coupled to a vehicle control system [See at least Cech, 0049]) of the occupant seated in the seat, the camera configured to capture one or more images of the field of view of the occupant seated in the seat (See at least Fig. 5 in Cech: Cech discloses that the vision system may construct an image of the occupant seated in the vehicle [See at least Cech, 0055]); 
a first amount of selective wavelength interactive material disposed on a surface of the safety belt (Cech discloses that seatbelts in the vehicle may be made of an interchanging pattern of high and low reflectivity materials at selected sensor wavelength(s) in order to be detected by image detection in the automated computer vision system [See at least Cech, 0048]), the first amount of selective wavelength interactive material configured to reflect or absorb infrared light from an infrared light source (Cech discloses wherein the camera(s) and light sources may be infrared cameras and infrared light sources [See at least Cech, 0058]); 
a processor in communication with the camera, the processor being configured to receive the one or more images, the one or more images showing reflective or absorbing portions of the first amount of selective wavelength interactive material (Cech discloses that the vehicle includes the associated circuitry to connect the cameras (12), light sources (16), and associated arrays/sensors (hereinafter "image sensors" (14)) to a vehicle control system operating via a computer bank (11) [See at least Cech, 0049]) on the surface of the safety belt (See at least Fig. 5 in Cech: Cech discloses that the reflective materials on the surfaces of the safety belt parts will appear in the image [See at least Cech, 0055]); 
wherein the processor is configured to determine that the occupant seated in the seat is wearing a safety belt associated with the seat (Cech discloses that the control system can confirm seat belt use and placement [See at least Cech, 0055-0056]) when the one or more images show reflective or absorbing portions of the first amount of the selective wavelength interactive material on the surface of the safety belt extending across the occupant seated in the seat (See at least Figs. 5 and 6 in Cech: Cech discloses that various angle and distance measurements by the computer vision system may be used to determine beginning, intermediate, and final positions of reflective seat belt components in a vehicle and confirm seat belt use and placement [See at least Cech, 0055-0056]);
a second amount of the selective wavelength interactive material located on a surface (See at least Fig. 2 in Cech: Cech discloses that the webbing payout section of the seatbelt may have a pattern (52) of the reflective material on it [See at least Cech, 0050]) and shaped as a pattern having pattern elements dimensionally located from one another in a known arrangement (Cech discloses that components of seatbelt assemblies in the vehicle may be made of an interchanging pattern of high and low reflectivity materials at selected sensor wavelength(s) [See at least Cech, 0048]); 
wherein the second amount of the selective wavelength interactive material is located on a fixed surface (See at least Fig. 2 in Cech: Cech discloses that the webbing payout section of the seatbelt may have a pattern (52) of the reflective material on it [See at least Cech, 0050]). 
 wherein the pattern elements of the pattern of the second amount of the selective wavelength interactive material are separated from one another by a known distance (See at least Figs. 4A and 4C in Meier: Meier discloses that the distances between pattern elements may indicate an encoded pattern or signal for the machine detecting the pattern [See at least Meier, Col 11, lines 13-49]. Meier further teaches that computerized images 660 may be used to train imaging sensor 652 [See at least Meier, Col 13, line 56-Col 14, line 3]); and 
wherein the processor is further configured to: 
determine a distance between the pattern elements of the pattern of the second amount of the selective wavelength interactive material from the one or more images captured by the camera (See at least Figs. 4A and 4C in Meier: Meier teaches that the system may determine distances between pattern elements of the pattern [See at least Meier, Col 11, lines 13-49]); and
compare the known distance to the distance between the pattern elements of the pattern of the second amount of the selective wavelength interactive material from the one or more images captured by the camera (See at least Figs. 4A and 4C in Meier: Meier discloses that the distances between pattern elements may indicate an encoded pattern or signal for the machine detecting the pattern [See at least Meier, Col 11, lines 13-49]).
However, none of the prior art of record, taken either alone or in combination, teaches a camera-based calibration system configured to determine a position of the camera in relation to the fixed surface based on a difference between the known distance and the distance between the pattern elements of the pattern of the second amount of the selective wavelength interactive material from the one or more images captured by the camera.
While Cech teaches calibrating an in-vehicle camera by providing the camera system with distances to fixed objects (See at least Figs. 8A-8E in Cech, esp. seatbelt payout apertures 70A-70C, and [Cech, 0058]) in the vehicle wherein the fixed objects are coated with a reflective surface recognizable by the camera (See at least [Cech, 0058]), Cech does not teach using the camera and the known distance between the pattern elements of the reflective surface coating the fixed objects to determine the distance to these fixed objects. The claimed computation is therefore distinct from the method of Cech, which simply provides the positions of some reflective object to the camera system.
While Meier does disclose using a perceived distance between pattern elements detected by a camera to decode information encoded in the pattern (See at least Figs. 4A and 4C in Meier: Meier discloses that the distances between pattern elements may indicate an encoded pattern or signal for the machine detecting the pattern [See at least Meier, Col 11, lines 13-49]), this is not the same as using the camera and the known distance between the pattern elements of the pattern to determine a distance from the camera to the objects displaying the pattern. The claimed computation is simply not performed.
Yamaguchi does teach a camera system which projects a laser dot pattern onto an object and reads the result to determine the distance to the object (See at least [Yamaguchi, 0069]), a visual detection method which is common in the prior art. However, this is not the same as a camera performing a computation using a reflective pattern embedded in a material. Nor is it the same as using the camera and the known distance between the pattern elements 
For at least the above stated reasons, claim 11 is allowable over the prior art of record.

Regarding claims 12-15, 18, and 21-25, these claims are allowable at least by virtue of their dependence from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668